DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US Pub.: 2009/0327378) in view of Nousias et al. (US Pub.: 2014/0359174).

As per claim 1, Wilson teaches/suggests a circuit comprising: a unit (e.g. Fig. 4, ref. 52, 60-64; Fig. 7, ref. 52, 702) configured to receive an input signal comprising N input values (e.g. P1–P3 in Fig. 4 and Fig. 7) to be sorted and to drive N select signals (e.g. associated with signals provided to Mux 66–70 in Fig. 4 and Fig. 7) that at least indicate a maximum value (e.g. Max) and a minimum value (e.g. Min) among the N input values, where N is an integer having a value greater than one; and an output switching fabric (e.g. associated with Mux 66–70 in Fig. 4 and Fig. 7) configured to receive the N input values and the N select signals driven by the unit, wherein the output switching fabric comprises N multiplexers collectively configured to output at least the maximum value and the minimum value among the N input values based on the N select signals (Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0036]; and [0039]-[0041]).
Wilson does not teach the circuit comprising: 
an arithmetic logic unit (ALU) configure to operate; 
an input switching fabric configured to select input for the ALU; and
operations carried out by the ALU, and 
wherein the output switching fabric is dynamically reconfigurable in every clock cycle such that directions one or more data paths of outputs from the output switching fabric are reconfigurable, and 

Nousias teaches/suggests a circuit comprising: an arithmetic logic unit (ALU) configure to operate (e.g. associated with ALU being configured/updated to add/subtract: [0008]); an input switching fabric configured to select input for the ALU (e.g. associated with the input switching fabric for the switch box with ALU); and operations carried out by the ALU, wherein the output switching fabric is dynamically reconfigurable in every clock cycle such that directions one or more data paths of outputs from the output switching fabric are reconfigurable (e.g. associated with the output switching fabric being reconfigured/reprogrammed every clock cycle for output to corresponding north, south, east, or west direction), and wherein the input switching fabric is dynamically reconfigurable in every clock cycle such that selections one or more data paths of inputs to the input switching fabric are reconfigurable (e.g. associated with the input switching fabric being reconfigured/reprogrammed every clock cycle for selecting the data path for input into the switch box) (Fig. 1A-2; and [0002]-[0014]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Nousias’ RICA architecture into Wilson’s circuit operations for the benefit of providing a reconfigurable processing architecture with an efficient compromise between instruction-based architecture and dedicated hardware (Nousias, [0004]) to obtain the invention as specified in claim 1.

Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the ALU and the output switching fabric are provided in a switch box associated with a reconfigurable instruction cell array having multiple switch boxes arranged into one or more rows and one or more columns (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0036]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]).

As per claim 3, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the N multiplexers are each individually configured to receive the N input values and a respective one of the N select signals (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0036]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]). 
 
As per claim 4, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the N select signals comprise at least a first select signal that indicates the maximum value among the N input values and a second select signal that indicates the minimum value among the N input values such that the N multiplexers are configured to output the maximum value based on the first select signal and the minimum value based on the second select signal (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0036]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]). 

As per claim 5, Wilson and Nousias teach/suggest all the claimed features of claim 4 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the N select signals further comprise a third select signal that indicates a middle value among the N input values such that the N multiplexers are further configured to output the middle value among the N input values based on the third select signal (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0036]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]). 
 
As per claim 6, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the ALU comprises a comparison circuit configured to sort the N input values in an ascending order (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0036]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features. 
 
As per claim 7, Wilson and Nousias teach/suggest all the claimed features of claim 6 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the comparison circuit comprises N comparators that are each configured to perform a greater than comparison between a pair of input values from among the N input values (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0036]; Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features. 
 
As per claim 8, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the ALU comprises a comparison circuit configured to sort the N input values in a descending order (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0036]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features. 
 
As per claim 9, Wilson and Nousias teach/suggest all the claimed features of claim 8 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the comparison circuit comprises N comparators that are each configured to perform a less than comparison between a pair of input values from among the N input values (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0036]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features. 
 
As per claim 10, Wilson and Nousias teach/suggest all the claimed features of claim 1 above, where Wilson and Nousias further teach/suggest the circuit comprising wherein the ALU and the output switching fabric form one of a plurality of N-way sort units in a median filter configured to output a median value among the N input values Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0036]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features. 
 
As per claims 11-20, claims 11-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-10.

As per claim 21, claim 21 is rejected in accordance to the same rational and reasoning as the above rejection of claims 1-2.

As per claims 22-28, claims 22-28 are rejected in accordance to the same rational and reasoning as the above rejection of claims 3-9.

As per claim 29, Wilson and Nousias teach/suggest all the claimed features of claim 21 above, where Wilson and Nousias further teach/suggest the reconfigurable instruction cell array comprising wherein the ALU and the output switching fabric provided in the at least one switch box form one of a plurality of N-way sort units in a median filter configured to output a median value among the N input values (Wilson, Fig. 3-4; Fig. 7; [0003]; [0006]-[0015]; [0026]-[0028]; [0030]-[0036]; [0039]-[0041]; and Nousias, Fig. 1A-2; [0002]-[0014]), wherein the resulting combination of the references further teaches/suggests the above the claimed features.



II. CLOSING COMMENTS
CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        February 17, 2021